Citation Nr: 1123678	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability, to include a lumbar strain and lumbar discogenic disease. 

2.  Entitlement to service connection for recurrent severe depression, claimed as a nervous condition. 


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to December 1975, with additional service in the Army Reserve.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a lumbar strain and lumber discogenic disease.  Subsequently, in a January 2010 rating decision, the RO denied the Veteran service connection for recurrent severe depression.  

The Board recognizes that the RO characterized the Veteran's back disability appeal as entitlement to service connection for a lumbar strain and discogenic disease.  However, a review of the record reflects that the Veteran has been diagnosed with other back disabilities in his private treatment records.  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, in light of the Veteran's assertions, the Board will consider whether service connection is warranted for any current back disabilities.  For this reason, the Board finds that the Veteran's back claim is more appropriately framed as the broader issue indicated on the title page of this decision, rather than as a specific condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a back disability and recurrent severe depression.  

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A. Back disability

The Veteran contends that his back disability were incurred in service.  Specifically, the Veteran contends that he suffered from back pain after climbing into a 2 1/2 ton vehicle during active duty for training with the National Guard.  

The Veteran was afforded a VA examination in April 2009.  Upon examination, the VA examiner diagnosed the Veteran with a lumbar strain and lumbar discongenic disease.  The examiner noted that he reviewed the Veteran's December 2008 lumbar CT scan.  Additionally, the examiner stated that the Veteran's lumbar CT scan results revealed discogenic disease of the L3-L4 and L4-L5.  Furthermore, the examiner stated that there was no evidence in the service medical records other than a line of duty investigation and misconduct status report, which noted that in November 2002 the Veteran felt strong low back pain after climbing into a 2 1/2 ton truck, and was diagnosed with a lumbar strain.  The examiner stated that the Veteran's discogenic disease was not at least as likely as not related to the lumbar strain he had when climbing onto the military vehicle.  Additionally, the examiner stated that the lumbar CT scan was six years after the incident and there was no medical evaluation or treatment for his low back pain since being diagnosed with discogenic disease.  The examiner concluded that the Veteran's disease was most likely associated to the natural process of ageing.  

Significantly, however, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, in the April 2009 VA examination report, the examiner noted that the Veteran's lumbar CT scan was six years after the after the initial injury in-service.  However, the examiner failed to acknowledge and discuss the May 2007 CT scan that showed that the Veteran was seeking treatment for his back pain prior to the December 2008 CT scan that the VA examiner referenced.  Additionally, the examiner stated that there was no medical evaluation or treatment for the Veteran's low back after being diagnosed with discogenic disease.  However, the claims file contains private medical records pertaining to treatment for the Veteran's back pain subsequent to being diagnosed with discogenic disease.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Furthermore, the Veteran's private treating physician diagnosed him with such conditions as degenerative disc disease, back muscle spasms, lumbar root injury, and discogenic disease.  However, the examiner failed to discuss all of the Veteran's diagnosed back disability in relation to his in-service back injury.  Therefore, it appears that all of the Veteran's private treatment records were not reviewed thoroughly by the VA examiner when making his determination regarding the Veteran's claim of service connection for a back disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Furthermore, the Board is without medical expertise to determine if any of the Veteran's current back disabilities are related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Furthermore, the Board finds that a remand is also necessary to obtain any outstanding private treatment records.  As previously stated, the evidence of record shows that the Veteran underwent a lumbar CT scan in May 2007, however, medical records around that time period have not been associated with the claims folder.  Additionally, though the VA claims file contains private treatment records pertaining to the Veteran's back condition through December 2009, it is unclear whether the Veteran continued to seek any private treatment for his back conditions after that time.  As these private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010).  Accordingly, the Board finds that, on remand, efforts should be made to obtain any outstanding treatment records.  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.

B. Depression

The Veteran contends that his severe depression is a result of his military service.  The Veteran's private treatment records show a diagnosis of and treatment for severe depression.  Additionally, the Veteran stated on the February 2010 Notice of Disagreement that medical evidence submitted by his private physician, Dr. Americo Oms, showed that the Veteran's claimed condition incurred in-serivce.     

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and has been diagnosed with severe depression, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's mental health condition.  Although the Veteran has been seeking treatment from a private physician for this condition, it remains unclear to the Board whether the Veteran's severe depression is related to any aspect of service.  A medical opinion determining the etiology of the Veteran's severe depression is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Board finds that a remand is also necessary to obtain any outstanding private treatment records.  As previously stated,  the Veteran reported on the February 2010 Notice of Disagreement that medical evidence submitted by his private physician, Dr. Americo Oms, showed that the Veteran's claimed disability incurred in-service.  However, the Veteran's claim file does not obtain any private treatment records from this physician that contain a medical opinion in regard to his mental health condition.  Additionally, though the VA claims file contains private psychological treatment records through September 2009, it is unclear whether the Veteran continued to seek any treatment private treatment for his depression after that time.  As these private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010).  Accordingly, the Board finds that, on remand, efforts should be made to obtain any outstanding treatment records.  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions, to include any back disability and depression. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After obtaining any available treatment records, the AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of any current back disability, to include degenerative disc disease, discogenic disease, and back muscle spasms.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability had its onset during active service or is related to any in-service disease, event, or injury.  Additionally, the examiner should review and discuss the Veteran's private treatment records, the May 2007 and December 2008 lumbar CT scan reports, the April 2009 VA examination report, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the AMC should arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any psychiatric disorder that is found to be present, including depression.

The examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


